Tilson, Judge:
The appeals list in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation of counsel to the effect that the issues herein are similar in all material respects to the issues involved in United States v. Pitcairn, C. A. D. 334, and the record therein has been admitted in evidence in this case.
Upon the agreed facts and following the pronouncements in United States v. Pitcairn, supra, I find and hold the proper dutiable export values of the merchandise covered by said appeals to be the values found by the appraiser, less any amounts added by the importer to meet advances made by the appraiser in similar 'cases then pending on appeal. Judgment will be rendered accordingly.